DETAILED ACTION
	This Office action is in response to the Amendment filed on 28 December 2021.  Claims 1-19 and 21 are pending in the application. Claims 1, 8, and 15 are independent.

This application is a continuation of application Serial No. 15/865,072, filed on 08 January 2018, now US Patent 10,854,713; which is a divisional of application Serial No. 14/812,864, filed on 29 July 2015, now US Patent 9,871,100.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8-13, 15, 19, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 13-16, and 18-20 of U.S. Patent No. 9,871,100. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are generic to the .
Although claims 1, 8, and 15 have been amended, the claims are still unpatentable over claims 1-8, 13-16, and 18-20 of U.S. Patent No. 9,871,100, since the pending claims are broader than Applicant’s patented claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9, and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Trivedi et al., US 2006/0043521, of record.
With respect to claim 1, Trivedi et al. disclose a structure, shown in Figs 3D and. 3E, of a semiconductor device comprising:
a substrate 10; 

a liner layer 21/25/31 between the substrate 10 and the isolation structure (trench), wherein the liner layer 21/25/31 comprises a first portion on the sidewall of the isolation structure and a second portion under the bottom surface of the isolation structure, the first portion of the liner layer 21/25/31 comprises a first part 25/31 in direct contact with the sidewall of the isolation structure and a second part 21 directly between the first part 25/31 and the substrate 10, the second portion of the liner layer 21/25/31 comprises a top part 25/31 in direct contact with the bottom surface of the isolation structure and a bottom part 21 directly between the top part 25/31 and the substrate 10, and the first part 25/31 of the first portion of the liner layer 21/25/31 has a nitrogen concentration lower than the top part 25/31 of the second portion of the liner layer 21/25/31. Si-rich layer 31 of the first part of the first portion has a lower nitrogen concentration than nitrogen-graded layer 25 of the top part of the second portion of the liner 21/25/31, see paragraphs [0036] and [0042].
With respect to claim 3, in the structure of Trivedi et al., the second part 21 of the liner layer 21/25/31 is in direct contact with the substrate 10, as shown in Figs. 3D and 3E.  
With respect to claim 4, in the structure of Trivedi et al., the nitrogen concentration of the top part 25/31 of the second portion of the liner layer 21/25/31 is substantially twice the nitrogen concentration of the first part 25/31 of the portion of the liner layer 21/25/31, see paragraph [0037].  

With respect to claim 6, in the structure of Trivedi et al., the isolation structure (a trench for Shallow Trench Isolation (STI)), see Figs. 1, 2, and 3D and paragraph [0029]-[0031]) comprises oxygen, see paragraph [0043]. 
With respect to claim 7, in the structure of Trivedi et al., the substrate comprises silicon, see paragraph [0029].  
With respect to claim 8, Trivedi et al. disclose a structure, shown in Figs 3D and 3E, of a semiconductor device comprising: 
a fin structure (on either side of the isolation trench, as shown in Fig. 2) on a substrate 10; 
15an isolation structure (a trench for Shallow Trench Isolation (STI)), see Figs. 1, 2, and 3B and paragraph [0029]-[0031]) on the substrate 10, see Figs. 3D and 3E; and 
a liner layer 21/25/31 between the fin structure (on either side of the isolation trench, as shown in Fig. 2) and the isolation structure (a trench for Shallow Trench Isolation (STI)), wherein the liner layer 21/25/31 comprises a first portion on a sidewall 18 of the fin structure and a second portion under a bottom surface of the isolation structure, the first portion of the liner layer 21/25/31 comprises a first part 21/25 in direct contact with the sidewall 18 of the fin structure and a second part 31 directly between the first part 21/25 and the isolation structure (a trench for Shallow Trench Isolation (STI)), the second portion of the liner layer comprises a top part 25/31 in direct contact with the bottom surface of the isolation structure and a bottom part 21 directly between 
With respect to claim 9, in the structure of Trivedi et al., the nitrogen concentration of the first part 21/25 of the first portion of the liner layer 21/25/31 is lower than the nitrogen concentration of the bottom part 21 of the second portion of the liner layer 21/25/31, as shown in Fig. 3E.  
As shown in Fig. 3B of Trivedi et al., the liner 21/25/31 extends along the sidewall of the isolation trench from the top of the sidewall 18 to the bottom of the sidewall 18, including the middle of the sidewall 18. Since nitrogen concentration of the liner 21/25/31 is graded, as shown in Fig. 3E, the liner 21/25/31  of Trivedi et al. satisfies the limitations of dependent claims 11-13, since the nitrogen concentration in liner layer 21/25/31  is graded along the entire length of the liner 21/25/31  extending from the top of sidewall 18 to the bottom of sidewall 18.
With respect to claim 11, in the structure of Trivedi et al., the nitrogen concentration of the first part 21/25 of the first portion at a middle of the sidewall of the fin structure is lower than the nitrogen concentration of the first part 21/25 of the first portion at a bottom of the sidewall of the fin structure, see Fig. 3E, since the nitrogen concentration of the nitrogen-graded layer 25 is lower than the nitrogen concentration of the N-rich layer 21. 

With respect to claim 13, in the structure of Trivedi et al., the nitrogen concentration of the first part 21/25 of the first portion at a bottom of the sidewall of the fin structure is lower than the nitrogen concentration of the first part 21/25 of the first portion at a top of the sidewall of the fin structure, since the nitrogen concentration of the nitrogen-graded layer 25 is lower than the nitrogen concentration of the N-rich layer 21. 
With respect to claim 14 in the structure of Trivedi et al., the isolation structure (a trench for Shallow Trench Isolation (STI)), see Figs. 1, 2, and 3D and paragraph [0029]-[0031]) comprises oxygen, see paragraph [0043].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Trivedi et al., US 2006/0043521, of record.
With respect to claims 2 and 10, Trivedi et al. disclose that a densification process consumes some of the silicon from the silicon-rich layer, thereby resulting in a layer of silicon oxynitride (SiON), (see paragraph [0053]).  Therefore, it would have been obvious to the skilled artisan that the Si-rich layer 31 would be converted to a silicon oxynitride layer after the densification process, and the liner layer 21/25/31 would comprise  silicon oxynitride.

Response to Arguments
Applicant’s arguments with respect to claims 1-19 and 21 have been considered but are moot in light of the new ground of rejection. Independent claim 1 has been amended to require "the first portion of the liner layer comprises a first part in direct contact with the sidewall of the isolation structure..., the second portion of the liner layer comprises a top part in direct contact with the bottom surface of the isolation structure ..., and the first part of the first portion of the liner layer has a nitrogen concentration lower than the top part of the second portion of the liner layer." As shown in Figs. 3D, 3E, and 4 of Trivedi et al., Si-rich layer 31 is in direct contact with the sidewall of the 
Independent claim 8 has been amended to "the first portion of the liner layer comprises a first part in direct contact with the sidewall of the fin structure..., the second portion of the liner layer comprises a top part in direct contact with the bottom surface of the isolation structure and a bottom part directly between the top part and the substrate, and the first part of the first portion of the liner layer has a nitrogen concentration different from the bottom part of the second portion of the liner layer." As shown in Figs. 3D and 3E of Trivedi et al., N-rich layer 21 in direct contact with a sidewall 18 of the semiconductor substrate 10.  Therefore, Trivedi et al. teach a liner layer 21/25/31 between the fin structure (on either side of the isolation trench, as shown in Fig. 2) and 
 Roe the above reasons, Applicant’s claimed structures are not deemed patentable over the known isolation structures of Trivedi et al., as applied above.

Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822